DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 10-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gambier US 8,317,498.
Regarding claim 10, Gambier discloses a seal (101) for a lifting valve (100), which comprises the seal comprising: a ring (see annotated drawing of Fig. 2 below) that has a cross-section having a core (black square below), a first leg (1st arrow below), a second leg (2nd arrow below), and a third leg (3rd arrow below), wherein: the legs branch off from the core and the first leg points toward a center of the ring and forms a pair with the second leg (see as forming a pair), and the third leg is arranged on a side of the core that is opposite the pair (seen as opposite as when square is viewed at a 45 degree angle so it looks like a diamond, the first and second legs are on the right side and the third leg is on the opposite left side and also see second annotated drawing below the first in which the core is triangular as this clearly shows them on opposite sides), wherein the first leg and second leg are at an angle of 90 degrees to one another (see 90 degree below), and the third leg is less thick than the first leg and the second legs (see below, 3rd leg is much thinner, especially farthest from the core).

    PNG
    media_image1.png
    375
    406
    media_image1.png
    Greyscale


Regarding claim 11, wherein at least one out of the first and leg or the second leg has a taper, by means of which a width of the at least one of the first leg or the second leg decreases from the core to the free end (the first leg has a taper as well as the second).

Regarding claims 13 and 15, the third leg is seen at an angle of 135 degrees to the second leg (the 2nd leg is generally straight downwards and the 3rd leg extends along the hatched lines which are at 135 degrees to straight downwards as they are 45 degrees from horizontal and since the core is arbitrary as are the 1st, 2nd, and 3rd legs, the 3rd leg is seen to be at 135 degrees from the core which is seen better in annotated figure below in which the core is the triangle instead of the square in the above annotate figure and the hatched lines of the 3rd leg extend generally in the 135 degree direction from the triangle).

    PNG
    media_image2.png
    375
    406
    media_image2.png
    Greyscale

Regarding claims 14 and 16-18, the first leg substantially lies in a plane that is spanned by the core (see annotated drawing above).
Claim(s) 10-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kinser US 2014/0203201.
Regarding claim 10, Kinser discloses  a seal (20 in Figs. 1B-1C/106 in Figs. 2A-3) for a lifting valve (this seal is suitable for this intended use and has all the design features), which comprises the seal comprising: a ring (seal is in a ring) that has a cross-section having a core (area of 20 that 80 touches towards the flow/area of 106 that 138 touches towards the flow area as seen as bounded by the black lines in annotated Fig. 2B below), a first leg (area that extends and touches 30/132 and is marked 1st below), a second leg (in Fig. 1C, 20’s line is pointing to it/in Fig. 2B, the leg that is in 138 and is marked 2nd below), and a third leg (in Fig. 1C, the leg that extend from the core at 135 degrees from the second leg and then goes up/in Fig. 2B, 128 and is marked 3rd below), rd leg is much thinner than the thickness at the end of the first and second legs).

    PNG
    media_image3.png
    487
    503
    media_image3.png
    Greyscale

Regarding claim 11, wherein at least one out of the first and leg or the second leg has a taper, by means of which a width of the at least one of the first leg or the second leg decreases from the core to the free end (the first leg has a taper at the free end).

Regarding claims 13 and 15, the third leg is seen at an angle of 135 degrees to the second leg (the 2nd leg is straight downwards and the 3rd leg extends at 135 degrees to straight downwards and since the core is arbitrary as are the 1st, 2nd, and 3rd legs, the 3rd leg is seen to be at 135 degrees from the core).
Regarding claims 14 and 16-18, the first leg substantially lies in a plane that is spanned by the core (see annotated drawing above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gambier US 8,317,498.
Regarding claims 13 and 15, Gambier lacks specifically stating that the third leg is at an angle of 135 degrees to the second leg.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the 3rd leg of Gambier extend at an angle of 135 degrees to the second leg as a matter of simple substitution of angles in which the legs extend.
Regarding claim 18, Gambier’s first leg substantially lies in a plane that is spanned by the core (see annotated drawing above).
Claims 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinser US 2014/0203201.
Regarding claims 13 and 15, Kinser lacks specifically stating that the third leg is at an angle of 135 degrees to the second leg.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the 3rd leg of Gambier extend at an angle of 135 degrees to the second leg as a matter of simple substitution of angles in which the legs extend.
Regarding claim 18, Kinser’s first leg substantially lies in a plane that is spanned by the core (see annotated drawing above).

Allowable Subject Matter
Claims 1-9 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a lifting valve having the combination of the first, second and third legs as specifically cited that are in the respective first groove, second groove and clamping gap as cited on the closing element of two parts with an actuator and with a valve seat surrounding a passage between two connections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose similar seals.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921